Citation Nr: 9926429	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-13 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of left ankle trauma prior to October 31, 1995, and 
to an evaluation in excess of 20 percent evaluation 
thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the benefits sought on appeal.  The 
veteran, who had active service reportedly from August 1983 
to June 1987 and service from May 1988 to May 1992, appealed 
those decisions to the BVA and the case was referred to the 
Board for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to January 30, 1995, the veteran's left ankle 
disability was not characterized by more than moderate 
limitation of motion.  

3.  Since January 30, 1995, his left ankle disability has 
been characterized by chronic left ankle pain and left ankle 
instability related to an in-service twist injury, and he has 
had a left ankle range of motion limited to 25-50 degrees of 
plantar flexion and 5-15 degrees of dorsiflexion.

4.  The veteran's left ankle is not ankylosed and does not 
present an unusual or exceptional disability picture so as to 
rendered impracticable the application of the regular 
schedular standards.




CONCLUSION OF LAW

1.  The criteria for a 20 percent evaluation as of January 
30, 1995 for residuals of left ankle trauma have been met, 
and the criteria for an evaluation in excess of 10 percent 
prior to January 30, 1995 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 
4.59, 4.71a, Diagnostic Code 5271 (1998).

2.  The criteria for an evaluation in excess of 20 percent as 
of January 30, 1995 for residuals of left ankle trauma have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 
5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that in January 1994 
the veteran filed a timely Notice of Disagreement (NOD) with 
respect to the initial August 1993 rating decision, which 
granted service connection for residuals of left ankle trauma 
and assigned a 10 percent disability evaluation under 
Diagnostic Code 5271, effective May 19, 1992.  Subsequently, 
in a March 1994 letter to the veteran, the RO acknowledged 
the veteran's January 1994 NOD, but failed to subsequently 
issue a Statement of the Case.  As such, the appeal with 
respect to the issue of determination of proper initial 
rating for the residuals of left ankle trauma is still 
pending.  In this regard, the Board finds that the RO 
incorrectly framed the issue on appeal as entitlement to an 
earlier effective date for an increased evaluation for the 
veteran's residuals of left ankle trauma, and thus, the Board 
will recharacterized and review the issue as noted in the 
titled page of this decision.  However, as the veteran has 
not been prejudiced by the Board's decision to reframe the 
issue on appeal, but rather he is being afforded greater 
consideration than previously afforded by the RO, the Board 
will proceed with its review without remand to the RO for 
further consideration.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

As a second preliminary matter the Board finds that the 
veteran's claim is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Additionally, the Board observes that the U.S. Court 
of Appeals for Veterans Claims (Court) has noted that, in a 
claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  See Fenderson V. West, 12 Vet. App. 119 (1999).  
Furthermore, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, the Court has emphasized that, when assigning a 
disability rating involving the musculoskeletal system, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, pain on movements, and 
weakness.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  See also 38 C.F.R. §§ 4.45, 4.59 (1998).  The Board 
notes that under 38 C.F.R. § 4.40, disability ratings 
involving the musculoskeletal system should reflect 
functional loss, which may be due to pain and which must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (1998).

In this case, the veteran's service medical records show he 
twisted his left ankle while playing basketball in December 
1984, and that following this injury, he was treated for left 
ankle pain in multiple occasions until his discharge from 
service in 1992.  However, the Board also notes that service 
medical notations dated January 1992 reveal the veteran had a 
full range of motion in that ankle, although he complained of 
increased left ankle pain with increased activity. 

The post service medical evidence includes Medical records 
from the Marion VA Medical Center (VAMC) dated from January 
1994 to March 1994 which basically describe the treatment the 
veteran received for his left ankle disability.  
Specifically, medical notations dated February 1994 reveal 
the veteran did not have left ankle swelling, and had a 
normal range of motion of the left ankle with tendonitis in 
the lateral aspect.  Additionally, the record includes a 
March 1994 VA examination report which specifically indicates 
the veteran had slight painful limitation of motion in the 
left ankle, and had plantar flexion to 35 degrees and 
dorsiflexion to 6 degrees.

Following the March 1994 examination at the Marion VAMC, the 
veteran was scheduled for subsequent evaluations in August 
1994 and October 1994; however, he failed to report to either 
evaluation.  Nevertheless, additional records from Marion 
VAMC dated from January 30, 1995 to December 1995 show the 
veteran was further examined and treated for increased pain 
and symptomatology of the left ankle during this period of 
time.  In particular, the Board notes these records reflect 
that, as of January 30, 1995, the veteran required 
increasingly aggressive treatment for his left ankle 
disability to the point that he had to received steroid 
injections in the left ankle in August 1995, and his ankle 
had to be put in a cast in October 1995.  Moreover, VA 
examination reports dated December 1995, May 1996 and July 
1998, as well as records from Anthony E. Miller, D.M.P., and 
records from the Kokomo Foot and Ankle Center dated February 
and March 1996, show the veteran suffers from chronic left 
ankle pain and left ankle instability related to his severe 
ankle sprain in 1985.  He also has had since January 1995 
left ankle range of motion limited to 25-50 degrees of 
plantar flexion, and 5-15 degrees of dorsiflexion.  

With respect to the applicable rating criteria, under 
Diagnostic Code 5271, a 10 percent disability evaluation is 
warranted for moderate limited motion of the ankle.  And, a 
20 percent disability evaluation, the maximum allowed, is 
awarded for marked limited motion of the ankle.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998).

After a review of the record, the Board finds that, as 
supported by the March 1994 VA examination report discussed 
above, the veteran's left ankle disability was not 
characterized by more than moderate limitation of motion 
prior to January 30, 1995.  However, since January 30, 1995 
to the present, his left ankle disability has been 
characterized by chronic left ankle pain and left ankle 
instability related to his in-service twist injury, and he 
has had a left ankle range of motion limited to 25-50 degrees 
of plantar flexion and 5-15 degrees of dorsiflexion.  Given 
these facts, the Board finds that, as of January 30, 1995, 
the veteran's left ankle disability has more nearly 
approximated a disability characterized by marked limitation 
of motion, and concludes the veteran's initial rating of a 10 
percent evaluation is inappropriate as of January 30, 1995.  
Thus, the Board finds the preponderance of the evidence 
supports an award of a 20 percent disability evaluation for 
the veteran's residuals of left ankle trauma under Diagnostic 
Code 5271, effective January 30, 1995, but not prior thereto.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998).  In 
arriving at this conclusion, the Board has taken into 
consideration the requirements established in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. §§ 4.45, 4.59 
(1998), and concludes that the evidence of record does not 
show that the veteran suffers from additional functional loss 
due to pain, other than the disability already discussed and 
contemplated in the rating criteria applied.  See DeLuca, 
supra, and 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  In this 
regard, when the veteran's ankle has been symptomatic 
significant motion remains in the ankle.  Also, since the 20 
percent evaluation is the highest evaluation assignable based 
on limitation of motion, higher evaluations would necessarily 
be based on findings reflective of ankylosis of the ankle, 
see Diagnostic Code 5270, or on an extra-schedular basis.  
But as previously indicated, given the motion in the left 
ankle it is not ankylosed.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the Board acknowledges that 
the veteran testified during his February 1997 appeal hearing 
at the RO that his left ankle disability has forced him to 
modify the type of work that he does and makes it more 
difficult for him to perform his job.  However, the Board 
also notes that the veteran is currently employed and that 
the evidence does not show his left ankle disability has 
caused him marked interference with employment.  Furthermore, 
the evidence does not show the veteran's disability has 
caused him to necessitated frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Subject to provisions governing the payment of monetary 
benefits, a 20 percent evaluation as of January 30, 1995 for 
residuals of left ankle trauma is granted, and the criteria 
for an evaluation in excess of 10 percent prior to January 
30, 1995 is denied.  


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

